Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DEATILED ACTION
 
Notice of Claim Amendments
1.	This official action is issued for latest claim amendments filed on 4/1/2022 that has been entered and made of record.
Response to after Non-Final
2.	Claims 1-3, 5-7, 10, 12-13, 15, 18 and 20 are currently amended. Claim 11 is cancelled. New claim 21 are added. No new matter is added.
Allowable Subject Matter

3.	Claims 1-10 and 12-21 are allowed.

Following is Examiner's statement of reason for allowance.
 4.	Independent claim 1, 10 and 18 are allowable because prior art fails to 
teach or suggest, either alone or in combination, accessing training data comprising tuples, a first tuple of the tuples comprising an utterance, wherein the utterance is a textual representation of speech; utilizing an automatic speech recognition (ASR) subsystem of a dialog system to convert the utterance to first output utterance comprising text of a first speech variant of the utterance; utilizing the ASR subsystem of the dialog system to convert the utterance to a second output utterance comprising text of a second speech variant of the utterance; storing the first output utterance and the second output utterance in corrective training data based on the training data; and training a correction model based on the corrective training data to generate a trained correction model, the trained correction model configured to process output of the ASR subsystem of the dialog system.
5.	Claims 2-9  are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim1 as the method for accessing training data tuples of claim 1.
6.	Claims 12-17 and 21 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim10 as the system of claim 10.
7. 	Claims 19-20 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim18 as the computer program product of claim 18.  
8.	The closet prior art of Perez et al (US 201 8/01 21 41 5) in view of Homma et al (US 2019/0130904) in further view of Xiao et al (US 2017/0323636) teaches method and system for word prediction but further fails to teach determining accessing training data comprising tuples, a first tuple of the tuples comprising an utterance, wherein the utterance is a textual representation of speech; utilizing an automatic speech recognition (ASR) subsystem of a dialog system to convert the utterance to first output utterance comprising text of a first speech variant of the utterance; utilizing the ASR subsystem of the dialog system to convert the utterance to a second output utterance comprising text of a second speech variant of the utterance; storing the first output utterance and the second output utterance in corrective training data based on the training data; and training a correction model based on the corrective training data to generate a trained correction model, the trained correction model configured to process output of the ASR subsystem of the dialog system. 
9.	Any comments considered necessary by applicant must be submitted no later than the due date of the payment of issue fees to avoid processing delays, any comments should preferable accompany the issue fees. Such submission should be clearly labeled “Comments on the statement for Allowance”.
Conclusion

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869. The examiner can normally be reached Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677